DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7 thru 13, 16, 17 and 19 thru 27 have been entered into the record.  Claims 3 thru 6, 14, 15 and 18 have been cancelled.
Response to Arguments
Applicant's arguments filed 10/11/2022 regarding claims 1, 2, 8 thru 13, 16, 17, 19 and 22 thru 24 have been fully considered and are persuasive. The prior art rejection is withdrawn based on the amendment as interpreted by the examiner.  The amendment to claim 1 is now rejected under 35 U.S.C. 112(b) as being indefinite (see below in this office action).
Applicant's arguments filed 10/11/2022 regarding claims 20 and 21 have been fully considered but they are not persuasive.  Regarding claim 20, the applicant argues that the Office Action asserts without evidence that "the prescribed signal would be initiated by the indication from a sensor" (argument page 11 last paragraph).  The applicant then argues that the rejection takes the contrary position that Osagawa does not teach the sensing and instead relying on Kean to modify Osagawa (argument page 12 first paragraph).  The examiner respectfully disagrees with these arguments by the applicant to characterize the examiner’s statements.  These arguments misrepresent the examiner’s rejection of claim 20 (see non-final rejection of 7/11/2022 page 32).  
The examiner admitted that Osagawa et al do not teach the signal comes from a sensor (claimed sensing behavior).  This is the reason that Kean et al was cited as an obvious combination with the primary reference Osagawa et al.  The examiner pointed out that a person of ordinary skill in the art would reasonably assume that indications of a completion of the truck loading would originate from a sensor.  This is not an assumption about Osagawa et al, but instead an understanding of what is common and well known in the art, and of what a person of ordinary skill in the art would understand about the state of the art.  
The applicant further argues that Kean does not suggest that the sensing behaviors are selectable by an operator (argument page 12 first paragraph).  The examiner agrees, which is why the examiner cited the teaching of the primary reference of Osagawa et al to teach the claimed selection by an operator (non-final office action pages 29 and 30).
Based on the above response to the argument and the below rejection, the prior art rejection of claims 20 and 21 is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first selected elementary behavior comprises a sensing behavior that causes the controller to determine a status or detect movement based on signals from the one or more sensors” (lines 21 thru 23).  Claim 1 also recites, “one or more sensors configured to detect features in an environment surrounding the autonomous truck and/or one or more loaders” (lines 3 and 4).  It is unclear what signals are being sensed by the sensors.  It is unclear if the status is in reference to the environment around the vehicle, or if it is the status of the vehicles.  It is also unclear if the claimed detect movement is for movement in the surrounding environment (obstacles or personal around the vehicles), or if it is to detect the movement of the vehicles themselves.  The examiner assumes the claim language should be “the first selected elementary behavior comprises a sensing behavior that causes the controller to: determine a status of the surrounding environment, or to detect movement of the autonomous truck and/or one or more loaders, based on signals from the one or more sensors” for continued examination.
Claim 19 recites “a sensing behavior” in line 2, while claim 1 also recites “a sensing behavior” in line 21.  It is unclear if this is a new sensing behavior or the same sensing behavior.  The examiner assumes it is the same sensing behavior for continued examination. 
Claim 23 recites “a sensing behavior” in line 2, while claim 1 also recites “a sensing behavior” in line 21.  It is unclear if this is a new sensing behavior or the same sensing behavior.  The examiner assumes it is the same sensing behavior for continued examination. 
Claim 23 recites “a status” in line 3, while claim 1 also recites “a status” in line 22.  It is unclear if this is a new status or the same status.  The examiner assumes it is the same status for continued examination. 
Claim 24 recites “a sensing behavior” in line 2, while claim 1 also recites “a sensing behavior” in line 21.  It is unclear if this is a new sensing behavior or the same sensing behavior.  The examiner assumes it is the same sensing behavior for continued examination. 
Claim 24 recites “a loader” in line 3, while claim 1 recites “one or more loaders” in line 4.  It is unclear if this is a new loader or the same loader (of the one or more loaders).  The examiner assumes it is the same loader for continued examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al Patent Application Publication Number 2013/0325208 A1 in view of Kean et al Patent Application Publication Number 2019/0302794 A1.
Regarding claim 20 Osagawa et al teach the claimed system, a driving system of an unmanned vehicle (title and Figure 5), comprising:
the claimed autonomous truck with a drive by wire kit, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” P[0075], and “The control device 24 is a controller for performing engine output control, steering angle control of front wheels, braking amount control of brakes, and the like, of the unmanned vehicles 20, 20', and comprised of a numerical data processor such as CPU and memories such as ROM and RAM.” P[0077];
the claimed sensors to detect features in an environment surrounding the autonomous truck or loaders, “The input device 43 of the supervising device 40 is used to input known "terrain information" on the loading site 1 required for generating the driving paths 10, 10' such as a boundary line 1A of the loading site 1 where the unmanned vehicles 20, 20' are to travel, the position of the entry point 11 and the directions of the unmanned vehicles 20, 20' at the entry point 11. The terrain information consists of data of space coordinate values, and it was obtained by a work of previously causing to travel a measurement vehicle having various measuring equipment such as a distance sensor in the working site to obtain the terrain information.” P[0098];
the claimed database storing a plurality of elementary behaviors for various phases of loading the autonomous truck by the loaders, “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” (P[010] and Figures 6A thru 6C), “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107], “The communication device 21 of the unmanned vehicle 20 receives the information on the driving path 10 transmitted from the supervising device 40. The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25. The processing device 22 of the unmanned vehicle 20 generates a control instruction for driving and steering its own unmanned vehicle 20 on the basis of the information on the driving path 10.” P[0110], “the control device 24 controls the driving and steering of its own unmanned vehicle 20, and the unmanned vehicle 20 performs acceleration and deceleration driving, changing of forward and reverse driving, stopping at predetermined positions, and swivel steering driving, along the driving path 10 (step 304; FIG. 4)” P[0110],
the claimed stored elementary behaviors include a plurality of predetermined maneuvers for the autonomous truck, the driving path 10 has three portions that are different maneuvers for the vehicle 20 (Figure 2), and “The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25.” P[0110], the claimed plurality of sensing behaviors, “The information on the current loading point direction V12 is stored in the memory device 34 of the loader 30.” (P[0094] and Figure 4), “The information on the current position Q of the loader 30 stored in the memory device 34” P[0095], terrain information is stored in the memory device 34 P[0122], and “The value of the preset inclination angle α is stored previously in the memory device 34 of the loader 30.” P[0153], and the claimed plurality of logic behaviors, the flowchart of Figure 9 has step 503 asks “Is switch-back point finely adjusted?”, step 504 “Switch-back point appropriate?”, and step 507 “Is next loading point set up?” (Figure 9), each of these are interpreted as the claimed logic behaviors; and
	the claimed controller operatively coupled to the drive by wire kit, the data and the sensors, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], the supervising device is in communication with the vehicle 20 and the loader 30 (Figure 5), and therefore operatively coupled to all of the elements of Figure 5,
	the claimed controller is operable to execute stored instructions, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], and “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” P[0101], to:
the claimed receive a selection by an operator of a first of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], “The operator of the loader 30 operates manually the input device 33 to instruct an initial position P13 of the switch-back point 13, and initializes the position P13 of the switch-back point 13.” (P[0102] and Figure 4), and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107];
the claimed first elementary behavior comprises a sensing behavior that causes the controller to determine a status of the loading of the autonomous truck based on signals from the sensors, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20.” P[0069], the prescribed signal would be initiated by the indication from a sensor;
the claimed receive a selection by the operator of a second stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior, and “When an instruction to set the initial position P12 of the loading point 12 is made by the loader 30 (step 201), the initial position P12 of the loading point 12 is determined.” (P[0106] and Figure 4);
the claimed the second elementary behavior comprises a logic behavior that causes the controller to maintain a state of the autonomous truck until the controller determines that the loading is complete, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069], the claimed logic behavior is the unmanned vehicle 20 waiting to travel to the exit only when the completion signal is received from the loader 30;
the claimed receive a selection by the operator of a third one of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107];
the claimed receive a selection by the operator of a fourth stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior;
the claimed assemble together the first thru fourth selected elementary behaviors to form an operation script for loading the autonomous truck by the loaders, “The driving path 10 is a path along which the unmanned vehicle 20 travels and which extends from the entry point 11 to the loading point 12 by way of the switch-back 13 located in the vicinity of the loading point 12. In the driving path 10, a driving path from the switch-back point 13 to the loading point 12 is called "final approach 10a", and a driving path from the entry point 11 to the switch-back point 13 is called "first half 10b of the driving path".” (P[0067] and Figure 4), and “As a result, the unmanned vehicle 20 enters the loading site 1 from the entry point 11, travels toward the switch-back point 13, performs a switch-back at the switch-back point 13, and stops at a point which is the loading point 12. The operator of the loader 30 performs such as operating a lever in the cab to operate a working machine 30a, and earth and sand (cargo) are loaded by the working machine (bucket) 30a of the loader 30 onto the load-carrying platform of the unmanned vehicle 20. After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069]; and
the claimed control the autonomous truck to perform an operation script for loading via the drive by wire, “The travelling direction of the unmanned vehicle 20 changes from forward travel direction to reverse travel direction before and after the switch-back point 13. The unmanned vehicle 20 performs reverse travel toward the loading point 12 and enters there.” P[0071], “The loading site 1, which is one of the areas, is a place where an operation of loading earth and sand onto an unmanned vehicle 20 is performed. In the loading site 1, an excavation operation and an operation of loading earth and sand onto the unmanned vehicle 20 by a loader 30 such as a wheel loader, a backhoe, a shovel and an excavator are performed.” P[0065], and “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1. The driving path 10 is comprised of a variety of information for driving the unmanned vehicle 20. The driving path 10 has, as main information, route coordinate data showing a position of the unmanned vehicle 20 traveling along the path. The route coordinate data is a set of sequences of points. And, the driving path 10 also includes stop position coordinate data showing a stop position of the unmanned vehicle 20 at a particular position on a path correlated with the route coordinate data and speed limit value data on a path correlated with the route coordinate data. The unmanned vehicle 20 reads successively the route coordinate data, the stop position coordinate data, and speed limit value data from a memory device 34 while driving to perform engine outputting, braking and steering according to respective data, and performs driving, stopping and swiveling. The loading point 12 becomes a target point where the unmanned vehicle 20 performs a loading operation.” P[0066].
Osagawa et al do not explicitly teach the claimed unmanned vehicle is an autonomous truck, but also do not recite that it is a remotely controlled vehicle either.  The system of Osagawa et al would be operational with either an autonomous vehicle or a remotely controlled vehicle.  Kean et al teach, control the vehicle may be fully automatic P[0051], and the vehicle may be a dump truck 110-1 (P[0016] and Figure 1).  An autonomous vehicle is common and well known in the art.  Additionally, Osagawa et al do not explicitly teach the prescribed signal comes from a sensor (claimed sensing behavior), but a person of ordinary skill in the art would assume that indication of a complete loading would come from a sensor.  Kean et al teach, “Automatic load information may be detected by a variety of different sensors. As examples, a visual sensor may be able to detect hold quality, load distribution, load type, size, etc. A hydraulic pressure sensor may be able to detect a mass of a carried load.” P[0046], the detected hold quality, load distribution, load type, and size would be applied to Osagawa et al to indicated the completion of loading. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the automatic dump truck and the load sensors of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 21 Osagawa et al teach the claimed system of claim 20 (see above), wherein:
the claimed third elementary behavior is a predetermined maneuver that defines a trajectory for the autonomous truck to follow to a loading location of the loaders, “the operator of the loader 30 can finely adjust the position of the instructed switch-back point 13 with reference to a trajectory (driving path along which the unmanned vehicle 20 is planned to travel, FIG. 8A) of the final approach 10a shown on the display portion 38B” (P[0138] and Figure 8B), the switch-back point 13 leads to the loading location 12 (Figure 8B); and
the claimed fourth selected elementary behavior comprises another predetermined maneuver that defines another trajectory for the autonomous truck to follow away from the loading location, the unmanned vehicle 20 travels to an exit point 15 P[0069], the path from the loading point 12 to the exit point 15 in Figure 8B equates to the claimed another trajectory to follow away from the loading location.
Allowable Subject Matter
Claims 7 and 25 thru 27 have been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating claim 7 as allowable subject matter over the prior art of record is based is the same as recited in the office action of 2/18/2022.
Claims 1, 2, 8 thru 13, 16, 17, 19 and 22 thru 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating independent claim 1 as allowable subject matter over the prior art of record is based on the claim amendments of 10/11/2022 and on the examiner's interpretation of the 35 U.S.C. 112(b) rejection recited above in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662